Case 2:20-cv-06772-ODW-E Document 29 Filed 08/10/21 Page 1 of 1 Page ID #:165




 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   1940 CARMEN, LLC, a California             Case No. 2:20-cv-06772-ODW (Ex)
     Limited Liability Company; and
12
     ALEXANDER STEIN,
13                                              JUDGMENT
                      Plaintiffs,
14
           v.
15   CITY OF LOS ANGELES, a municipal
16   corporation; CHERILYN DAVIS; and
     DOES 1-10,
17
                      Defendants.
18
19        Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
20   therefore ORDERED, ADJUDGED, and DECREED as follows:
21        1.    Plaintiffs shall recover nothing from Defendants; and
22        2.    Plaintiffs’ Complaint is dismissed on the merits and with prejudice.
23
24        IT IS SO ORDERED.
25
26        August 10, 2021
27                              ____________________________________
                                         OTIS D. WRIGHT, II
28
                                 UNITED STATES DISTRICT JUDGE
